Opinion by
Orlady, J.,
This condemnation proceeding of a turnpike road, which had been incorporated by Act of April 11, 1848, P. L. 635, was begun under the provisions of the Act of June 2, 1887, P. L. 306, by a petition of a large number of citizens of the county in which it is located. The formalities required by the latter statute were strictly followed down to the return of the master and jury of view, which found that it was for the best interests of the people of Blair county that the turnpike should be condemned for public use, to be free from tolls and toll gates, and assessed the damages to which the corporation owner was entitled, in the sum of $2,000. An appeal from the assessment of damages was taken by the corporation to the court of common pleas, and exceptions were filed to the report of the jury of view, which raised but three questions: 1. That the finding of the jury was not warranted by the weight of the evidence. 2. That the confirmation of the report would impose a great hardship on the towhship in the continued maintenance of the turnpike as a public highway. 3. The damages awarded were inadequate. After a full hearing by tbe court the exceptions were overruled and the report was confirmed absolutely, from *54which decree this appeal was taken, as provided by section 6 of the act. While in the nature of an appeal it is in fact a certiorari and our only concern is with the regularity of the proceedings in the court below: Factoryville, etc., Turnpike & Plank Road, 19 Pa. Superior Ct. 613; Chambersburg & Bedford Turnpike Road, 20 Pa. Superior Ct. 173. The exceptions filed limited the inquiry to the general propriety of condemning this turnpike for public use, and this is a legislative question rather than a judicial one. The general trend of legislation on this subject has been to relieve the traveling public from the payment of toll charges and impose upon the townships the maintenance of their public highways. The provisions of the act of 1887, dispose of the question of policy in the taking of such property and condemning it for public use, and provides ample methods for securing to the owners of the property full compensation for everything taken from them.
When the terms of the act are followed and the court confirms the report of the jury of view, that part of the case is disposed of finally, and the only remaining question is to ascertain the damages sustained. This is solved through an appeal to the court of common pleas as is provided by section 8 of the. act. The latter proposition is yet an open one in the Blair county court, and that case is not now before us for review.
The proceedings before the master and jury are free from error and the decree of the court is affirmed.